 


 
ADVISORY SERVICES AGREEMENT
 
 
This Advisory Services Agreement (this "Agreement"), is made and entered as of
February 20, 2014 by and among NCM Services, Inc., a Delaware corporation (the
"Service Provider"), and Pizza Inn Holdings, Inc., a Missouri corporation (the
"Company").
 
WHEREAS, the Service Provider has previously provided certain advisory and
consulting services to the Company without compensation; and
 
WHEREAS, the Company desires to retain the Service Provider to provide
additional advisory and consulting services upon the terms and conditions
hereinafter set forth, and the Service Provider is willing to undertake such
obligations.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:
 
 
1. Appointment. The Company hereby engages the Service Provider, and the Service
Provider hereby agrees, upon the terms and subject to the conditions set forth
herein, to provide certain services to the Company, as described in Section 3
hereof.
 
2. Term. The term of this Agreement (the "Term") shall commence December 30,
2013, and continue for four fiscal quarters of the Company and quarterly
thereafter until either party shall terminate this Agreement upon not less than
30 days written notice prior to the end of any fiscal quarter of the Company.
Notwithstanding anything in this Agreement to the contrary, (a) the provisions
of Section 6 shall survive the termination of this Agreement and (b) no
termination of this Agreement, whether pursuant to this Section 2 or otherwise,
will affect the Company's duty to pay any fees accrued, or reimburse any cost or
expense incurred, pursuant to the terms of this Agreement prior to the effective
date of that termination.
 
3. Duties of the Service Provider. During the term of this Agreement, The
Service Provider shall provide to the Company such management advisory and
consulting services (the “Services”), as more fully described and defined below,
as may be necessary or desirable or as may be reasonably requested or required
by the board of directors of the Company (the "Board"), in connection with the
business, operations and affairs, both ordinary and extraordinary, of the
Company and its subsidiaries and affiliates. “Services” means and includes,
without limitation, the furnishing of office space, advice, assistance and
guidance, and personnel to implement the same in connection with, among others,
executive administration, business strategy, investment strategy, organizational
structure, personnel decisions, financial management, tax planning and merger
and acquisition strategy. The Company shall use the Services of the Service
Provider or any of its affiliates and the Service Provider shall make itself or
any of its affiliates available for the performance of the Services upon
reasonable notice. The Service Provider or any of its affiliates, as applicable,
shall perform the Services at the times and places reasonably requested by the
Board to meet the needs and requirements of the Company, taking into account
other engagements that the Service Provider and its affiliates may have.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4. Compensation and Reimbursement for Services.
 
(a) Initial Fee.  In consideration of the Services previously provided by the
Service Provider, and as an inducement for the Service Provider to enter into
this Agreement and provide the additional Services required hereunder, the
Company shall pay to the Service Provider the sum of $150,000 upon the execution
of this Agreement.
 
(b) Quarterly Fee for Management Services. In consideration of the Services to
be provided by the Service Provider to the Company hereunder, the Company shall
pay to the Service Provider for each fiscal quarter of the Company (or portion
thereof) during the Term hereof, beginning with the fiscal quarter ended in
March 2014, a management fee in the amount of $50,000 (the "Quarterly Fee");
provided, however, that (i) the Quarterly Fee shall be waived for any fiscal
quarter of the Company in which the Company is not in compliance with all of the
financial covenants under its primary credit facility, (ii) a portion of the
Quarterly Fee shall be waived for any fiscal quarter of the Company if such
portion of the Quarterly Fee, if paid, would otherwise cause the Company to not
be in compliance with all of the financial covenants under its primary credit
facility, and (iii) the Quarterly Management fee shall be increased by up to
$50,000 per fiscal quarter until $100,000 of aggregate additional fee has been
paid or is payable to Service Provider pursuant to this section 4(b)(iii). The
Quarterly Fee shall be payable within 45 days following the end of each fiscal
quarter of the Company.
 
5. Disclaimer; Limitation of Liability.
 
(a) Disclaimer. The Service Provider makes no representations or warranties,
express or implied, in respect of the Services to be provided by it hereunder.
 
(b) Limitation of Liability. Neither the Service Provider nor any of its
officers, directors, managers, principals, stockholders, partners, members,
employees, agents, representatives and affiliates (each a "Related Party" and,
collectively, the "Related Parties") shall be liable to the Company or any of
its affiliates for any loss, liability, damage or expense arising out of or in
connection with the performance of any Services contemplated by this Agreement,
unless such loss, liability, damage or expense shall be proven to result
directly from the willful misconduct of such person. In no event will the
Service Provider or any of its Related Parties be liable to the Company for
special, indirect, punitive or consequential damages, including, without
limitation, loss of profits or lost business, even if Service Provider has been
advised of the possibility of such damages. Under no circumstances will the
liability of Service Provider and Related Parties exceed, in the aggregate, the
fees actually paid to Service Provider hereunder.
 
 
 
2

--------------------------------------------------------------------------------

 
 
6. Indemnification. The Company shall indemnify and hold harmless the Service
Provider and each of its Related Parties (each, an "Indemnified Party") from and
against any and all losses, claims, actions, damages and liabilities, joint or
several, to which such Indemnified Party may become subject under any applicable
statute, law, ordinance, regulation, rule, code, order, constitution, treaty,
common law, judgment or decree, made by any third party or otherwise, relating
to or arising out of the Services or other matters referred to in or
contemplated by this Agreement or the engagement of such Indemnified Party
pursuant to, and the performance by such Indemnified Party, of the Services or
other matters referred to or contemplated by this Agreement, and the Company
will reimburse any Indemnified Party for all costs and expenses (including,
without limitation, reasonable attorneys' fees and expenses) as they are
incurred in connection with the investigation of, preparation for or defense of
any pending or threatening claim, or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto. The Company will not
be liable under the foregoing indemnification provision to the extent that any
loss, claim, damage, liability, cost or expense is determined by a court, in a
final judgment from which no further appeal may be taken, to have resulted
solely from the willful misconduct of such Indemnified Party. The reimbursement
and indemnity obligations of the Company, under this Section 6 shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any affiliate of the Service Provider and
any Related Party or controlling persons (if any), as the case may be, of the
Service Provider and any such affiliate and shall be binding upon and inure to
the benefit of any successors, assigns, heirs and personal representatives of
the Company, the Service Provider, any such affiliate and any such Related Party
or other person. The provisions of this Section 6  shall survive the termination
of this Agreement.
 
7. Independent Contractor. Nothing herein shall be construed to create a joint
venture or partnership between the parties hereto or an employee/employer
relationship. The Service Provider shall be an independent contractor pursuant
to this Agreement. Neither party hereto shall have any express or implied right
or authority to assume or create any obligations on behalf of or in the name of
the other party or to bind the other party to any contract, agreement or
undertaking with any third party. Nothing in this Agreement shall be deemed or
construed to enlarge the fiduciary duties and responsibilities, if any, of the
Service Provider or any of its Related Parties, including without limitation in
any of their respective capacities as stockholder or directors of the Company.
 
8. Permissible Activities. Nothing herein shall in any way preclude the Service
Provider or its affiliates or their respective Related Parties from engaging in
any business activities or from performing services for its or their own account
or for the account of others, including, without limitation, companies which may
be in competition with the business conducted by the Company and any of its
affiliates.
 
9. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 9).
 
 
 
3

--------------------------------------------------------------------------------

 




If to the Company:
Pizza Inn Holdings, Inc.
3551 Plano Parkway
The Colony, Texas 75201
Facsimile:   214-661-7475
Attention:   Randall E. Gier, President
and Chief Executive Officer
 
If to the Service Provider:
NCM Services, Inc.
200 Crescent Court, Suite 1400
Dallas, Texas 75201
Facsimile:  469-384-5055
Attention:  Mark E. Schwarz,
President and Chief Executive Officer

 
10. Entire Agreement. This Agreement constitutes the sole and entire agreement
of the parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.
 
11. Successor and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. However, neither this Agreement nor any of the rights of the
parties hereunder may otherwise be transferred or assigned by any party hereto,
except that (a) if the Company shall merge or consolidate with or into, or sell
or otherwise transfer substantially all its assets to, another company which
assumes the Company's obligations under this Agreement, the Company may assign
its rights hereunder to that company, and (b) the Service Provider may assign
its rights and obligations hereunder to any affiliate. Any attempted transfer or
assignment in violation of this Section 11 shall be void.
 
12. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.
 
13. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 
 
14. Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
15. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
16. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Texas
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Texas or any other jurisdiction) that would cause the
application of Laws of any jurisdiction other than those of the State of Texas.
Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby may be instituted in the federal courts
of the United States of America or the courts of the State of Texas in each case
located in the city of Texas and County of Texas, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party's address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 
17. Waiver of Jury Trial. Each party irrevocably and unconditionally waives any
right it may have to a trial by jury in respect of any legal action arising out
of or relating to this Agreement or the transactions contemplated hereby. Each
party to this Agreement certifies and acknowledges that (a) no representative of
any other party has represented, expressly or otherwise, that such other party
would not seek to enforce the foregoing waiver in the event of a legal action;
(b) such party has considered the implications of this waiver; (c) such party
makes this waiver voluntarily; and (d) such party has been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 17.
 
 
 
5

--------------------------------------------------------------------------------

 
 
18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall together be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.
 
19. No Strict Construction. The parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties, and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Management Services
Agreement on the date first written above.

 
 
PIZZA INN HOLDINGS, INC.
 
 
By_____________________
 
Name: Randall E. Gier
Title: President and Chief Executive Officer




 
NCM SERVICES, INC.
 
 
By_____________________
 
Name: Mark E. Schwarz
Title: President and Chief Executive Officer



 
6

--------------------------------------------------------------------------------

 